Citation Nr: 1301164	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for neck pain and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim for service connection for low back pain and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a claim for service connection for bilateral knee pain and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9), received in March 2010, he indicated that he wanted to attend a hearing before a Veterans Law Judge at the RO.  A hearing has not been scheduled and the hearing request has not been withdrawn in writing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  If the Veteran determines that he no longer wants a hearing, he should so indicate writing to the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


